Citation Nr: 0532060	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-24 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical service 
rendered at a private facility on December 2, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

By a February 2004 determination, the Muskogee VAMC denied 
the veteran's claim for payment or reimbursement for medical 
service rendered at a private facility on December 2, 2003.  
The February 2004 denial of reimbursement by the VAMC was 
predicated on a finding that a medical emergency did not 
exist and that treatment could have been rendered in a VA 
facility.  This determination was upheld on reconsideration 
dated in May 2004.  The Muskogee VAMC adjudicated the 
veteran's reimbursement claim under the provisions of 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 38 C.F.R. 
§ 17.80), pertaining to payment of reimbursement of the 
expenses of hospital care and other medical services not 
previously authorized.  

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility those veterans who are 
active Department health-care participants (enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the 


provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).

Under section 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility. 38 U.S.C.A. § 1725(f)(1) (added by Pub. L. No. 106-
117).  In this case, the veteran essentially contends that 
although emergency treatment on December 2, 2003, established 
nothing more than a diagnosis of urinary tract infection, he 
experienced a debilitating pain prior to admission that he 
believed was hazardous to his life or health.

In light of the facts and legal criteria set forth above, the 
Board concludes that a remand of this case is necessary to 
allow the Muskogee VAMC the opportunity to readjudicate this 
claim under the legal provisions cited above and develop any 
evidence necessary for that readjudication.

In developing the claim, the VAMC should consider that VA now 
has a duty to notify claimants for VA benefits of information 
necessary to submit to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the claims file does not contain any comprehensive VA 
notification to the veteran that relates directly to the 
issue on appeal.  

Accordingly, this case is remanded for the following actions:

1.  The Muskogee VAMC must review the 
record and ensure that all notice and duty 
to assist obligations have been satisfied.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In this regard, 
the Muskogee VAMC must gather any 
additional evidence necessary to 
adjudicate the veteran's claim for 
reimbursement of medical expenses incurred 
at Southcrest Hospital on December 2, 
2003, under the provisions of 38 U.S.C.A. 
§§ 1725 and 1728.  In particular, the 
Muskogee VAMC must obtain any evidence 
necessary to establish whether the veteran 
was, on the pertinent day, an active VA 
health-care participant as defined by the 
pertinent criteria, and to establish 
whether any of the private treatment 
received on December 2, 2003, constituted 
emergency treatment under the applicable 
statutory provisions.

In addition, the Muskogee VAMC must issue 
a letter to the veteran informing him of 
the provisions of 38 U.S.C.A. §§ 1725 and 
1728 and their implementing regulations.  
The veteran must also be told of the 
information or evidence he needs to submit 
to substantiate his claim, and what 
evidence VA will obtain, and of the time 
period for response.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The Muskogee VAMC must ensure that its 
efforts to obtain any additional evidence 
identified by the veteran are fully 
documented in the record.

3.  Thereafter, the Muskogee VAMC must 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with VA's duty to 
notify and assist.

4.  The Muskogee VAMC must then review and 
re-adjudicate the issue on appeal, with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations, as well as 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
The Muskogee VAMC must make specific 
findings as to whether or not the veteran 
is an active Department health-care 
participant as defined by the pertinent 
criteria, and as to whether or not any of 
the treatment he received at Southcrest 
Hospital on December 2, 2003, constituted 
emergency treatment as defined by the 
applicable legal criteria.  If such action 
does not grant the benefit claimed, the 
Muskogee VAMC must provide the veteran a 
Supplemental Statement of the Case (SSOC), 
and an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

